BELSOME, J.
Concurs with Reasons.
11 This case makes one pause to evaluate the lack of rights and remedies afforded to probationary civil service employees. The Louisiana Constitution presumably carves out an exception for civil service employees who have not yet attained permanent status so that persons not suited to a particular line of work or persons incapable of performing his or her duties may be dismissed without cause. While this is indeed *1284an admirable and reasonable goal, this discretionary power should not be misused in such a way that a dismissal smacks of retaliation.
The evidence indicates that Officer Scott served bravely and honorably during Hurricane Katrina and its aftermath, a time when the city was extremely dangerous and volatile. The incident at issue occurred at the height of this unstable period and involved a highly subjective accounting of what exactly transpired that day. It is worth noting that Officer Scott was terminated only seven days before reaching one year of employment with the New Orleans Police Department. Ultimately, this case is not about whether Officer Scott appropriately handled an “improper backing”; it is about the seven days that separated Officer Scott from being afforded the full panoply of rights and remedies that only permanent civil service employees enjoy.